Name: Council Regulation (EU) NoÃ 43/2012 of 17Ã January 2012 fixing for 2012 the fishing opportunities available to EU vessels for certain fish stocks and groups of fish stocks which are not subject to international negotiations or agreements
 Type: Regulation
 Subject Matter: fisheries;  international law
 Date Published: nan

 27.1.2012 EN Official Journal of the European Union L 25/1 COUNCIL REGULATION (EU) No 43/2012 of 17 January 2012 fixing for 2012 the fishing opportunities available to EU vessels for certain fish stocks and groups of fish stocks which are not subject to international negotiations or agreements THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Article 43(3) of the Treaty provides that the Council, on a proposal from the Commission, is to adopt measures on the fixing and allocation of fishing opportunities. (2) Council Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the Common Fisheries Policy (1) requires that measures governing access to waters and resources and the sustainable pursuit of fishing activities be established taking into account available scientific, technical and economic advice and, in particular, reports drawn up by the Scientific, Technical and Economic Committee for Fisheries (STECF), as well as in the light of any advice received from Regional Advisory Councils. (3) It is incumbent upon the Council to adopt measures on the fixing and allocation of fishing opportunities by fishery or by group of fisheries, including certain conditions functionally linked thereto, as appropriate. Fishing opportunities should be distributed among Member States in such a way as to assure each Member State relative stability of fishing activities for each stock or fishery and having due regard to the objectives of the common fisheries policy established in Regulation (EC) No 2371/2002. (4) In order to ensure uniform conditions for the implementation concerning the granting individual Member State an authorisation to benefit from the system of managing its fishing effort allocations in accordance with a kilowatt days system, implementing powers should be conferred on the Commission. (5) In order to ensure uniform conditions for the implementation of this Regulation, implementing powers should be conferred on the Commission relating to granting of additional days at sea for permanent cessation of fishing activities and for enhanced scientific observer coverage as well as to establishing the formats of spreadsheet for the collection and transmission of information concerning transfer of days at sea between fishing vessels flying the flag of a Member State. Those powers should be exercised in accordance with Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commission's exercise of implementing powers (2). (6) Where a total allowable catch (TAC) relating to a stock is allocated to one Member State only, it is appropriate to empower the Member State concerned in accordance with Article 2(1) of the Treaty to determine the level of such TAC. Provisions should be made to ensure that, when fixing that TAC level, the Member State concerned acts in a manner fully consistent with the principles and rules of the common fisheries policy. (7) Certain TACs allow Member States to grant additional allocations for vessels participating in trials on fully documented fisheries. The aim of those trials is to test a catch-quota system to avoid discards and the waste of otherwise usable fish resources it entails. Uncontrolled discards of fish are a threat to the long term sustainability of fish as a public good and thus to the common fisheries policy objectives. By contrast, catch-quota systems inherently present the fishers with an incentive to optimise the catch selectivity of their operations. In order to achieve a rational management of discards, a fully documented fishery should cover every operation at sea, rather than what is landed at port. The conditions for Member States to grant such additional allocations should therefore include an obligation to ensure the use of close circuit television cameras (CCTV) associated to a system of sensors. This should enable to record in detail all retained and discarded parts of catches. A system based on human observers operating in real time on board would be less efficient, more costly, and less reliable. Consequently, the use of CCTV is at this time a prerequisite for the achievement of discard reduction schemes such as fully documented fisheries, provided that the requirements of Directive 95/46/EC of the European Parliament and of the Council of 24 October 1995 on the protection of individuals with regard to the processing of personal data and on the free movement of such data (3) are complied with. (8) The TACs should be established on the basis of available scientific advice, taking into account biological and socio-economic aspects whilst ensuring fair treatment between fishing sectors, as well as in the light of the opinions expressed during the consultation of stakeholders, in particular at the meetings with the Advisory Committee for Fisheries and Aquaculture and the Regional Advisory Councils concerned. (9) For stocks subject to specific multiannual plans, the TACs should be established in accordance with the rules laid down in those plans. Consequently, the TACs for stocks of hake, of Norway lobster, of sole in the Bay of Biscay and the Western Channel, of herring to the west of Scotland and of cod in the Kattegat, to the west of Scotland and in the Irish Sea should be established in accordance with the rules laid down in: Council Regulation (EC) No 811/2004 of 21 April 2004 establishing measures for the recovery of the northern hake stock (4); Council Regulation (EC) No 2166/2005 of 20 December 2005 establishing measures for the recovery of the Southern hake and Norway lobster stocks in the Cantabrian Sea and Western Iberian peninsula (5); Council Regulation (EC) No 388/2006 of 23 February 2006 establishing a multiannual plan for the sustainable exploitation of the stock of sole in the Bay of Biscay (6); Council Regulation (EC) No 509/2007 of 7 May 2007 establishing a multi-annual plan for the sustainable exploitation of the stock of sole in the Western Channel (7); Council Regulation (EC) No 1300/2008 of 18 December 2008 establishing a multi-annual plan for the stock of herring distributed to the west of Scotland and the fisheries exploiting that stock (8); and Council Regulation (EC) No 1342/2008 of 18 December 2008 establishing a long-term plan for cod stocks and the fisheries exploiting those stocks (9) (the Cod Plan). (10) For stocks for which there is no sufficient or reliable data in order to provide size estimates, management measures and TAC levels should follow the precautionary approach to fisheries management as defined in point (i) of Article 3 of Council Regulation (EC) No 2371/2002, while taking into account stock-specific factors, including, in particular, available information on stock trends and mixed fisheries considerations. (11) In accordance with Article 2 of Council Regulation (EC) No 847/96 of 6 May 1996 introducing additional conditions for year-to-year management of TACs and quotas (10), the stocks that are subject to the various measures referred to therein should be identified. (12) For certain species, such as certain species of sharks, even a limited fishing activity could result in a serious risk to their conservation. Fishing opportunities for such species should therefore be fully restricted through a general prohibition on fishing those species. (13) Norway lobster is caught in mixed demersal fisheries together with various other species. In a zone to the west of Ireland, known as the Porcupine Bank, scientific advice has recommended that catches of this species do not increase in 2012. In order to help continue the recovery of the stock, it is appropriate to keep fishing opportunities confined, in a certain part of that zone and in certain periods, to the catching of pelagic species with which Norway lobster is not caught. (14) Since there is no scientific evidence that the TAC areas for pollack correspond to distinct biological stocks and the distribution of this species is continuous from the north of the British Isles to the south of the Iberian Peninsula, it is appropriate, in order to guarantee full use of the fishing opportunities, to allow the implementation of a flexible arrangement between some of the TAC areas. (15) It is necessary to establish the fishing effort ceilings for 2012 in accordance with Article 8 of Regulation (EC) No 2166/2005, Article 5 of Regulation (EC) No 509/2007, Articles 11 and 12 of Regulation (EC) No 1342/2008, while taking into account Council Regulation (EC) No 754/2009 of 27 July 2009 excluding certain groups of vessels from the fishing effort regime laid down in Chapter III of Regulation (EC) No 1342/2008 (11). (16) The use of fishing opportunities available to EU vessels set out in this Regulation is subject to Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy (12), and in particular to Articles 33 and 34 thereof concerning the recording of catches and fishing effort and the notification of data on the exhaustion of fishing opportunities. It is therefore necessary to specify the codes to be used by Member States when sending data to the Commission relating to landings of stocks subject to this Regulation. (17) In order to avoid the interruption of fishing activities and to ensure the livelihood of the fishermen of the Union, this Regulation should apply from 1 January 2012, except for the provisions concerning fishing effort limits, which should apply from 1 February 2012. For reasons of urgency, this Regulation should enter into force immediately after its publication. (18) Fishing opportunities should be used in full compliance with the applicable law of the Union, HAS ADOPTED THIS REGULATION: TITLE I SCOPE AND DEFINITIONS Article 1 Subject matter 1. This Regulation fixes the fishing opportunities available to EU vessels for certain fish stocks and groups of fish stocks which are not subject to international negotiations or agreements. 2. The fishing opportunities referred to in paragraph 1 shall include: (a) catch limits for the year 2012; and (b) fishing effort limits for the period from 1 February 2012 to 31 January 2013. Article 2 Scope This Regulation shall apply to EU vessels. Article 3 Definitions For the purposes of this Regulation the following definitions shall apply: (a) §EU vessel § means a fishing vessel flying the flag of a Member State and registered in the Union; (b) §EU waters § means waters under the sovereignty or jurisdiction of the Member States with the exception of waters adjacent to the overseas countries and territories listed in Annex II to the Treaty; (c) §total allowable catch § (TAC) means the quantity that can be taken and landed from each fish stock each year; (d) §quota § means a proportion of the TAC allocated to the Union or a Member State; (e) §international waters § means waters falling outside the sovereignty or jurisdiction of any State; (f) §mesh size § means the mesh size of fishing nets as determined in accordance with Regulation (EC) No 517/2008 (13); (g) §EU fishing fleet register § means the register set up by the Commission in accordance with Article 15(3) of Regulation (EC) No 2371/2002; (h) §fishing logbook § means the logbook referred to in Article 14 of Regulation (EC) No 1224/2009. Article 4 Fishing zones For the purposes of this Regulation the following zone definitions shall apply: (a) ICES (International Council for the Exploration of the Sea) zones are the geographical areas specified in Annex III to Regulation (EC) No 218/2009 (14); (b) §Skagerrak § means the geographical area bounded on the west by a line drawn from the Hanstholm lighthouse to the Lindesnes lighthouse and on the south by a line drawn from the Skagen lighthouse to the Tistlarna lighthouse and from this point to the nearest point on the Swedish coast; (c) §Kattegat § means the geographical area bounded on the north by a line drawn from the Skagen lighthouse to the Tistlarna lighthouse and from this point to the nearest point on the Swedish coast and on the south by a line drawn from HasenÃ ¸re to Gnibens Spids, from Korshage to Spodsbjerg and from Gilbjerg Hoved to Kullen; (d) §VII (Porcupine Bank  Unit 16) § means the geographical area bounded by rhumb lines sequentially joining the following positions:  53 ° 30 ² N 15 ° 00 ² W,  53 ° 30 ² N 11 ° 00 ² W,  51 ° 30 ² N 11 ° 00 ² W,  51 ° 30 ² N 13 ° 00 ² W,  51 ° 00 ² N 13 ° 00 ² W,  51 ° 00 ² N 15 ° 00 ² W,  53 ° 30 ² N 15 ° 00 ² W; (e) §Gulf of CÃ ¡diz § means the geographical area of ICES division IXa east of longitude 7 ° 23 ² 48 ³ W; (f) CECAF (Committee for Eastern Central Atlantic Fisheries) areas are the geographical areas specified in Annex II to Regulation (EC) No 216/2009 (15). TITLE II FISHING OPPORTUNITIES Article 5 TACs and allocations The TACs for EU vessels in EU waters or in certain non-EU waters and the allocation of such TACs among Member States, and the conditions functionally linked thereto, where appropriate, are set out in Annex I. Article 6 Special provisions on certain TACs 1. The TACs for certain fish stocks shall be determined by the Member State concerned. Those stocks are identified in Annex I. 2. The TACs to be determined by a Member State shall: (a) be consistent with the principles and rules of the common fisheries policy, in particular the principle of sustainable exploitation of the stock; and (b) result: (i) if analytical assessments are available, in the exploitation of the stock consistent with maximum sustainable yield from 2015 onwards, with as high a probability as possible; (ii) if analytical assessments are unavailable or incomplete, in the exploitation of the stock consistent with the precautionary approach to fisheries management. 3. By 15 March 2012, each Member State concerned shall submit to the Commission the following information: (a) the TACs adopted; (b) the data collected and assessed by the Member State concerned on which the TACs adopted are based; and (c) details on how the TACs adopted comply with paragraph 2. Article 7 Additional allocation for vessels participating in trials on fully documented fisheries 1. For certain stocks, a Member State may grant an additional allocation to vessels flying its flag participating in trials on fully documented fisheries. Those stocks are identified in Annex I. The additional allocation shall not exceed an overall limit set out in Annex I as a percentage of the quota allocated to that Member State. 2. The additional allocation referred to in paragraph 1 may be granted only in accordance with the following conditions: (a) the vessel makes use of close circuit television cameras (CCTV) associated to a system of sensors to record all fishing and processing activities on board the vessels; (b) the amount of the additional allocation granted to an individual vessel that participates in trials on fully documented fisheries shall be no more than 75 % of the discards estimated for the type of vessel to which it belongs, and in any case shall not represent more than a 30 % increase of the vessel's basic allocation; and (c) all catches of the relevant stock subject to the additional allocation by that vessel shall be counted against its total allocation. Notwithstanding point (b), a Member State may exceptionally grant to vessel flying its flag additional allocation that corresponds to more than 75 % of the estimated discards for the type of vessel to which the vessel concerned belongs, provided that: (i) the estimated discards for the type of vessel are less than 10 %; (ii) it can be demonstrated that the inclusion of that type of vessel is important to evaluate the potential of the CCTV system for control purposes; and (iii) an overall limit of 75 % of the estimated discards is not exceeded for all vessels participating in the trials. To the extent that the recordings obtained in accordance with point (a) involve the processing of personal data within the meaning of Directive 95/46/EC, that Directive shall apply to the processing of such data. 3. Where a Member State detects that a vessel participating in trials on fully documented fisheries fails to comply with the conditions set out in paragraph 2, it shall immediately withdraw the additional allocation granted to that vessel and exclude it from participation in those trials for the remainder of the year 2012. 4. Prior to granting the additional allocation referred to in paragraph 1, a Member State shall submit to the Commission the following information: (a) the list of vessels flying its flag participating in trials on fully documented fisheries; (b) the specifications of the remote electronic monitoring equipment installed on board those vessels; (c) the capacity, type and specification of gears used by those vessels; (d) the estimated discards for each type of vessel participating in the trials; and (e) the amount of catches of the stock subject to the relevant TAC made in 2011 by the vessels participating in the trials. 5. The Commission may request that the assessment of the estimated discards for the type of vessel referred to in point (b) of paragraph 2, be submitted to a scientific advisory body for review. In the absence of a confirming assessment, the Member State concerned shall inform the Commission, in writing, of the measures taken to ensure that the relevant vessels comply with the estimated discards condition established in point (b) of paragraph 2. Article 8 Conditions for landing catches and by-catches Fish from stocks for which TACs are established shall be retained on board or landed only if: (a) the catches have been taken by vessels flying the flag of a Member State having a quota and that quota is not exhausted; or (b) the catches consist of a share in a EU quota which has not been allocated by quota among Member States, and that EU quota has not been exhausted. Article 9 Fishing effort limits From 1 February 2012 to 31 January 2013, the fishing effort measures laid down in: (a) Annex IIA, shall apply for the management of cod stocks in the Kattegat, ICES divisions VIIa and VIa, and EU waters of ICES division Vb; (b) Annex IIB, shall apply for the recovery of hake and Norway lobster in ICES divisions VIIIc and IXa, with the exception of the Gulf of CÃ ¡diz; (c) Annex IIC, shall apply for the management of the sole stock in ICES division VIIe. Article 10 Special provisions on allocations of fishing opportunities 1. The allocation of fishing opportunities among Member States as set out in this Regulation shall be without prejudice to: (a) exchanges made pursuant to Article 20(5) of Regulation (EC) No 2371/2002; (b) reallocations made pursuant to Article 37 of Regulation (EC) No 1224/2009 or pursuant to Article 10(4) of Regulation (EC) No 1006/2008 (16); (c) additional landings allowed under Article 3 of Regulation (EC) No 847/96; (d) quantities withheld in accordance with Article 4 of Regulation (EC) No 847/96; (e) deductions made pursuant to Articles 37, 105, 106 and 107 of Regulation (EC) No 1224/2009. 2. Except where otherwise specified in Annex I to this Regulation, Article 3 of Regulation (EC) No 847/96 shall apply to stocks subject to precautionary TAC and Article 3(2) and (3) and Article 4 of that Regulation shall apply to stocks subject to analytical TAC. Article 11 Closed fishing season 1. It shall be prohibited to fish or retain on board any of the following species in the Porcupine Bank during the period from 1 May to 31 July 2012: cod, megrims, anglerfish, haddock, whiting, hake, Norway lobster, plaice, pollack, saithe, skates and rays, common sole and spurdog. 2. For the purposes of this Article, the Porcupine Bank shall comprise the geographical area bounded by rhumb lines sequentially joining the following positions: Point Latitude Longitude 1 52 ° 27 ² N 12 ° 19 ² W 2 52 ° 40 ² N 12 ° 30 ² W 3 52 ° 47 ² N 12 ° 39,600 ² W 4 52 ° 47 ² N 12 ° 56 ² W 5 52 ° 13,5 ² N 13 ° 53,830 ² W 6 51 ° 22 ² N 14 ° 24 ² W 7 51 ° 22 ² N 14 ° 03 ² W 8 52 ° 10 ² N 13 ° 25 ² W 9 52 ° 32 ² N 13 ° 07,500 ² W 10 52 ° 43 ² N 12 ° 55 ² W 11 52 ° 43 ² N 12 ° 43 ² W 12 52 ° 38,800 ² N 12 ° 37 ² W 13 52 ° 27 ² N 12 ° 23 ² W 14 52 ° 27 ² N 12 ° 19 ² W 3. By way of derogation from paragraph 1, transit through the Porcupine Bank, carrying on board the species referred to in that paragraph, shall be permitted in accordance with Article 50(3), (4) and (5) of Regulation (EC) No 1224/2009. Article 12 Prohibitions 1. It shall be prohibited for EU vessels to fish for, to retain on board, to tranship or to land the following species: (a) basking shark (Cetorhinus maximus) and white shark (Carcharodon carcharias) in EU waters and non-EU waters; (b) porbeagle (Lamna nasus) in all waters, except where it is provided otherwise in Annex I Part B; (c) angel shark (Squatina squatina) in EU waters; (d) common skate (Dipturus batis) in EU waters of ICES division IIa and ICES subareas III, IV, VI, VII, VIII, IX and X; (e) undulate ray (Raja undulata) and white skate (Rostroraja alba) in EU waters of ICES subareas VI, VII, VIII, IX and X; (f) guitarfishes (Rhinobatidae) in EU waters of ICES subareas I, II, III, IV, V, VI, VII, VIII, IX, X and XII. 2. When accidentally caught, species referred to in paragraph 1 shall not be harmed. They shall be promptly released. Article 13 Data transmission When, pursuant to Articles 33 and 34 of Regulation (EC) No 1224/2009, Member States submit to the Commission data relating to landings of quantities of stocks caught, they shall use the stock codes set out in Annex I to this Regulation. TITLE III FINAL PROVISIONS Article 14 Committee procedure 1. The Commission shall be assisted by the Committee for Fisheries and Aquaculture established by Regulation (EC) No 2371/2002. That committee shall be a committee within the meaning of Regulation (EU) No 182/2011. 2. Where reference is made to this paragraph, Article 5 of Regulation (EU) No 182/2011 shall apply. Article 15 Entry into force and application This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2012. However, Article 9 shall apply from 1 February 2012. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 January 2012. For the Council The President N. WAMMEN (1) OJ L 358, 31.12.2002, p. 59. (2) OJ L 55, 28.2.2011, p. 13. (3) OJ L 281, 23.11.1995, p. 31. (4) OJ L 150, 30.4.2004, p. 1. (5) OJ L 345, 28.12.2005, p. 5. (6) OJ L 65, 7.3.2006, p. 1. (7) OJ L 122, 11.5.2007, p. 7. (8) OJ L 344, 20.12.2008, p. 6. (9) OJ L 348, 24.12.2008, p. 20. (10) OJ L 115, 9.5.1996, p. 3. (11) OJ L 214, 19.8.2009, p. 16. (12) OJ L 343, 22.12.2009, p. 1. (13) Commission Regulation (EC) No 517/2008 of 10 June 2008 laying down detailed rules for the implementation of Council Regulation (EC) No 850/98 as regards the determination of the mesh size and assessing the thickness of twine of fishing nets (OJ L 151, 11.6.2008, p. 5). (14) Regulation (EC) No 218/2009 of the European Parliament and of the Council of 11 March 2009 on the submission of nominal catch statistics by Member States fishing in the north-east Atlantic (OJ L 87, 31.3.2009, p. 70). (15) Regulation (EC) No 216/2009 of the European Parliament and of the Council of 11 March 2009 on the submission of nominal catch statistics by Member States fishing in certain areas other than those of the North Atlantic (OJ L 87, 31.3.2009, p. 1). (16) Council Regulation (EC) No 1006/2008 of 29 September 2008 concerning authorisations for fishing activities of Community fishing vessels outside Community waters and the access of third country vessels to Community waters (OJ L 286, 29.10.2008, p. 33). LIST OF ANNEXES ANNEX I : TACs applicable to EU vessels in areas where TACs exist by species and by area:  Part A: General provisions  Part B: Kattegat, ICES subareas I, II, III, IV, V, VI, VII, VIII, IX, X, XII and XIV, EU waters of CECAF, French Guiana waters ANNEX IIA : Fishing effort for vessels in the context of the management of cod stocks in the Kattegat, ICES divisions VIa and VIIa, and EU waters of ICES division Vb ANNEX IIB : Fishing effort for vessels in the context of the recovery of certain Southern hake and Norway lobster stocks in ICES divisions VIIIc and IXa excluding the Gulf of CÃ ¡diz ANNEX IIC : Fishing effort for vessels in the context of the management of Western Channel sole stocks in ICES division VIIe ANNEX I TACs APPLICABLE TO EU VESSELS IN AREAS WHERE TACs EXIST BY SPECIES AND BY AREA PART A General provisions The tables in Part B of this Annex set out the TACs and quotas (in tonnes live weight, except where otherwise specified) by stock, and conditions functionally linked thereto, where appropriate. All fishing opportunities set out in this Annex shall be subject to the rules set out in Regulation (EC) No 1224/2009, and in particular Articles 33 and 34 thereof. The references to fishing zones are references to ICES zones, unless otherwise specified. Within each area, fish stocks are referred to following the alphabetical order of the Latin names of the species. For the purposes of this Regulation, the following comparative table of Latin names and common names is provided: Scientific name Alpha-3 code Common name Amblyraja radiata RJR Starry ray Ammodytes spp. SAN Sandeels Argentina silus ARU Greater silver smelt Beryx spp. ALF Alfonsinos Brosme brosme USK Tusk Caproidae BOR Boarfish Centrophorus squamosus GUQ Leafscale gulper shark Centroscymnus coelolepis CYO Portuguese dogfish Chaceon maritae CGE Deep sea red crab Champsocephalus gunnari ANI Antarctic icefish Chionoecetes spp. PCR Snow crab Clupea harengus HER Herring Coryphaenoides rupestris RNG Roundnose grenadier Dalatias licha SCK Kitefin shark Deania calcea DCA Birdbeak dogfish Dipturus batis RJB Common skate Dissostichus eleginoides TOP Patagonian toothfish Dissostichus mawsoni TOA Antarctic toothfish Engraulis encrasicolus ANE Anchovy Etmopterus princeps ETR Great lanternshark Etmopterus pusillus ETP Smooth lanternshark Euphausia superba KRI Krill Gadus morhua COD Cod Galeorhinus galeus GAG Tope shark Glyptocephalus cynoglossus WIT Witch flounder Hippoglossoides platessoides PLA American plaice Hippoglossus hippoglossus HAL Atlantic halibut Hoplostethus atlanticus ORY Orange roughy Illex illecebrosus SQI Shortfin squid Lamna nasus POR Porbeagle Lepidonotothen squamifrons NOS Grey rockcod Lepidorhombus spp. LEZ Megrims Leucoraja circularis RJI Sandy ray Leucoraja fullonica RJF Shagreen ray Leucoraja naevus RJN Cuckoo ray Limanda ferruginea YEL Yellowtail flounder Limanda limanda DAB Dab Lophiidae ANF Anglerfish Macrourus spp. GRV Grenadiers Makaira nigricans BUM Blue marlin Mallotus villosus CAP Capelin Martialia hyadesi SQS Squid Melanogrammus aeglefinus HAD Haddock Merlangius merlangus WHG Whiting Merluccius merluccius HKE Hake Micromesistius poutassou WHB Blue whiting Microstomus kitt LEM Lemon sole Molva dypterygia BLI Blue ling Molva molva LIN Ling Nephrops norvegicus NEP Norway lobster Pandalus borealis PRA Northern prawn Paralomis spp. PAI Crabs Penaeus spp. PEN Penaeus shrimps Platichthys flesus FLE Flounder Pleuronectes platessa PLE Plaice Pleuronectiformes FLX Flatfish Pollachius pollachius POL Pollack Pollachius virens POK Saithe Psetta maxima TUR Turbot Raja brachyura RJH Blonde ray Raja clavata RJC Thornback ray Raja (Dipturus) nidarosiensis JAD Norwegian skate Raja microocellata RJE Small-eyed ray Raja montagui RJM Spotted ray Raja undulata RJU Undulate ray Rajiformes SRX Skates and rays Reinhardtius hippoglossoides GHL Greenland halibut Rostroraja alba RJA White skate Scomber scombrus MAC Mackerel Scophthalmus rhombus BLL Brill Sebastes spp. RED Redfish Solea solea SOL Common sole Solea spp. SOO Sole Sprattus sprattus SPR Sprat Squalus acanthias DGS Spurdog/dogfish Tetrapturus albidus WHM White marlin Thunnus maccoyii SBF Southern bluefin tuna Thunnus obesus BET Bigeye tuna Thunnus thynnus BFT Bluefin tuna Trachurus spp. JAX Horse mackerel Trisopterus esmarkii NOP Norway pout Urophycis tenuis HKW White hake Xiphias gladius SWO Swordfish The following comparative table of common names and Latin names is provided exclusively for explanatory purposes: Alfonsinos ALF Beryx spp. American plaice PLA Hippoglossoides platessoides Anchovy ANE Engraulis encrasicolus Anglerfish ANF Lophiidae Antarctic icefish ANI Champsocephalus gunnari Antarctic toothfish TOA Dissostichus mawsoni Atlantic halibut HAL Hippoglossus hippoglossus Bigeye tuna BET Thunnus obesus Birdbeak dogfish DCA Deania calcea Blonde ray RJH Raja brachyura Blue ling BLI Molva dypterygia Blue marlin BUM Makaira nigricans Blue whiting WHB Micromesistius poutassou Bluefin tuna BFT Thunnus thynnus Boarfish BOR Caproidae Brill BLL Scophthalmus rhombus Capelin CAP Mallotus villosus Cod COD Gadus morhua Common skate RJB Dipturus batis Common sole SOL Solea solea Crabs PAI Paralomis spp. Cuckoo ray RJN Leucoraja naevus Dab DAB Limanda limanda Deep sea red crab CGE Chaceon maritae Flatfish FLX Pleuronectiformes Flounder FLE Platichthys flesus Great lanternshark ETR Etmopterus princeps Greater silver smelt ARU Argentina silus Greenland halibut GHL Reinhardtius hippoglossoides Grenadiers GRV Macrourus spp. Grey rockcod NOS Lepidonotothen squamifrons Haddock HAD Melanogrammus aeglefinus Hake HKE Merluccius merluccius Herring HER Clupea harengus Horse mackerel JAX Trachurus spp. Kitefin shark SCK Dalatias licha Krill KRI Euphausia superba Leafscale gulper shark GUQ Centrophorus squamosus Lemon sole LEM Microstomus kitt Ling LIN Molva molva Mackerel MAC Scomber scombrus Megrims LEZ Lepidorhombus spp. Northern prawn PRA Pandalus borealis Norway lobster NEP Nephrops norvegicus Norway pout NOP Trisopterus esmarkii Norwegian skate JAD Raja (Dipturus) nidarosiensis Orange roughy ORY Hoplostethus atlanticus Patagonian toothfish TOP Dissostichus eleginoides Penaeus shrimps PEN Penaeus spp. Plaice PLE Pleuronectes platessa Pollack POL Pollachius pollachius Porbeagle POR Lamna nasus Portuguese dogfish CYO Centroscymnus coelolepis Redfish RED Sebastes spp. Roundnose grenadier RNG Coryphaenoides rupestris Saithe POK Pollachius virens Sandeels SAN Ammodytes spp. Sandy ray RJI Leucoraja circularis Shagreen ray RJF Leucoraja fullonica Shortfin squid SQI Illex illecebrosus Skates and rays SRX Rajiformes Small-eyed ray RJE Raja microocellata Smooth lanternshark ETP Etmopterus pusillus Snow crab PCR Chionoecetes spp. Sole SOO Solea spp. Southern bluefin tuna SBF Thunnus maccoyii Spotted ray RJM Raja montagui Sprat SPR Sprattus sprattus Spurdog/dogfish DGS Squalus acanthias Squid SQS Martialia hyadesi Starry ray RJR Amblyraja radiata Swordfish SWO Xiphias gladius Thornback ray RJC Raja clavata Tope shark GAG Galeorhinus galeus Turbot TUR Psetta maxima Tusk USK Brosme brosme Undulate ray RJU Raja undulata White hake HKW Urophycis tenuis White marlin WHM Tetrapturus albidus White skate RJA Rostroraja alba Whiting WHG Merlangius merlangus Witch flounder WIT Glyptocephalus cynoglossus Yellowtail flounder YEL Limanda ferruginea PART B Kattegat, ICES subareas I, II, III, IV, V, VI, VII, VIII, IX, X, XII and XIV, EU waters of CECAF, French Guiana waters Species : Greater silver smelt Argentina silus Zone : EU and international waters of I and II (ARU/1/2.) Germany 25 Analytical TAC France 8 The Netherlands 20 United Kingdom 42 Union 95 TAC 95 Species : Greater silver smelt Argentina silus Zone : EU waters of III and IV (ARU/34-C) Denmark 959 Analytical TAC Germany 10 France 7 Ireland 7 The Netherlands 45 Sweden 37 United Kingdom 17 Union 1 082 TAC 1 082 Species : Greater silver smelt Argentina silus Zone : EU and international waters of V, VI and VII (ARU/567.) Germany 329 Analytical TAC France 7 Ireland 305 The Netherlands 3 434 United Kingdom 241 Union 4 316 TAC 4 316 Species : Tusk Brosme brosme Zone : IIIa; EU waters of Subdivisions 22-32 (USK/3A/BCD) Denmark 12 Analytical TAC Sweden 6 Germany 6 Union 24 TAC 24 Species : Boarfish Caproidae Zone : EU and international waters of VI, VII and VIII (BOR/678-) Denmark 20 123 Precautionary TAC Ireland 56 666 United Kingdom 5 211 Union 82 000 TAC 82 000 Species : Herring Clupea harengus Zone : VIIb, VIIc; VIaS (1) (HER/6AS7BC) Ireland 3 861 Analytical TAC The Netherlands 386 Union 4 247 TAC 4 247 Species : Herring Clupea harengus Zone : VI Clyde (2) (HER/06ACL.) United Kingdom To be established (3) Precautionary TAC Union To be established (4) TAC To be established (4) Species : Herring Clupea harengus Zone : VIIa (5) (HER/07A/MM) Ireland 1 237 Analytical TAC United Kingdom 3 515 Union 4 752 TAC 4 752 Species : Herring Clupea harengus Zone : VIIe and VIIf (HER/7EF.) France 490 Precautionary TAC United Kingdom 490 Union 980 TAC 980 Species : Herring Clupea harengus Zone : VIIg (6), VIIh (6), VIIj (6) and VIIk (6) (HER/7G-K.) Germany 234 Analytical TAC France 1 302 Ireland 18 236 The Netherlands 1 302 United Kingdom 26 Union 21 100 TAC 21 100 Species : Anchovy Engraulis encrasicolus Zone : IX and X; EU waters of CECAF 34.1.1 (ANE/9/3411) Spain 3 998 Analytical TAC Portugal 4 362 Union 8 360 TAC 8 360 Species : Cod Gadus morhua Zone : Kattegat (COD/03AS.) Denmark 82 (7) Analytical TAC Germany 2 (7) Sweden 49 (7) Union 133 (7) TAC 0 (7) Species : Cod Gadus morhua Zone : VIb; EU and international waters of Vb west of 12 ° 00 ² W and of XII and XIV (COD/5W6-14) Belgium 0 Precautionary TAC Germany 1 France 12 Ireland 17 United Kingdom 48 Union 78 TAC 78 Species : Cod Gadus morhua Zone : VIa; EU and international waters of Vb east of 12 ° 00 ² W (COD/5BE6A) Belgium 0 Analytical TAC Germany 0 France 0 Ireland 0 United Kingdom 0 Union 0 TAC 0 (8) Species : Cod Gadus morhua Zone : VIIa (COD/07A.) Belgium 5 Analytical TAC France 14 Ireland 251 The Netherlands 1 United Kingdom 109 Union 380 TAC 380 Species : Cod Gadus morhua Zone : VIIb, VIIc, VIIe-k, VIII, IX and X; EU waters of CECAF 34.1.1 (COD/7XAD34) Belgium 449 Analytical TAC Article 11 of this Regulation applies. France 7 357 Ireland 1 459 The Netherlands 1 United Kingdom 793 Union 10 059 TAC 10 059 Species : Porbeagle Lamna nasus Zone : French Guiana waters, Kattegat; EU waters of Skagerrak, I, II, III, IV, V, VI, VII, VIII, IX, X, XII and XIV; EU waters of CECAF 34.1.1, 34.1.2 and 34.2 (POR/3-1234) Denmark 0 (9) Analytical TAC France 0 (9) Germany 0 (9) Ireland 0 (9) Spain 0 (9) United Kingdom 0 (9) Union 0 (9) TAC 0 (9) Species : Megrims Lepidorhombus spp. Zone : EU waters of IIa and IV (LEZ/2AC4-C) Belgium 6 Analytical TAC Denmark 5 Germany 5 France 30 The Netherlands 24 United Kingdom 1 775 Union 1 845 TAC 1 845 Species : Megrims Lepidorhombus spp. Zone : VI; EU and international waters of Vb; international waters of XII and XIV (LEZ/56-14) Spain 385 Analytical TAC France 1 501 Ireland 439 United Kingdom 1 062 Union 3 387 TAC 3 387 Species : Megrims Lepidorhombus spp. Zone : VII (LEZ/07.) Belgium 470 Analytical TAC Article 11 of this Regulation applies. Spain 5 216 France 6 329 Ireland 2 878 United Kingdom 2 492 Union 17 385 TAC 17 385 Species : Megrims Lepidorhombus spp. Zone : VIIIa, VIIIb, VIIId and VIIIe (LEZ/8ABDE.) Spain 950 Analytical TAC France 766 Union 1 716 TAC 1 716 Species : Megrims Lepidorhombus spp. Zone : VIIIc, IX and X; EU waters of CECAF 34.1.1 (LEZ/8C3411) Spain 1 121 Analytical TAC France 56 Portugal 37 Union 1 214 TAC 1 214 Species : Anglerfish Lophiidae Zone : VI; EU and international waters of Vb; international waters of XII and XIV (ANF/56-14) Belgium 186 Analytical TAC Germany 213 Spain 199 France 2 293 Ireland 518 The Netherlands 179 United Kingdom 1 595 Union 5 183 TAC 5 183 Species : Anglerfish Lophiidae Zone : VII (ANF/07.) Belgium 2 835 (10) Analytical TAC Article 11 of this Regulation applies. Germany 316 (10) Spain 1 126 (10) France 18 191 (10) Ireland 2 325 (10) The Netherlands 367 (10) United Kingdom 5 517 (10) Union 30 677 (10) TAC 30 677 (10) Species : Anglerfish Lophiidae Zone : VIIIa, VIIIb, VIIId and VIIIe (ANF/8ABDE.) Spain 1 252 Analytical TAC France 6 968 Union 8 220 TAC 8 220 Species : Anglerfish Lophiidae Zone : VIIIc, IX and X; EU waters of CECAF 34.1.1 (ANF/8C3411) Spain 2 750 Analytical TAC France 3 Portugal 547 Union 3 300 TAC 3 300 Species : Haddock Melanogrammus aeglefinus Zone : EU and international waters of Vb and VIa (HAD/5BC6A.) Belgium 7 Analytical TAC Germany 8 France 332 Ireland 985 United Kingdom 4 683 Union 6 015 TAC 6 015 Species : Haddock Melanogrammus aeglefinus Zone : VIIb-k, VIII, IX and X; EU waters of CECAF 34.1.1 (HAD/7X7A34) Belgium 185 Analytical TAC Article 11 of this Regulation applies. France 11 096 Ireland 3 699 United Kingdom 1 665 Union 16 645 TAC 16 645 Species : Haddock Melanogrammus aeglefinus Zone : VIIa (HAD/07A.) Belgium 20 Analytical TAC France 91 Ireland 542 United Kingdom 598 Union 1 251 TAC 1 251 Species : Whiting Merlangius merlangus Zone : VI; EU and international waters of Vb; international waters of XII and XIV (WHG/56-14) Germany 2 Analytical TAC France 37 Ireland 92 United Kingdom 176 Union 307 TAC 307 Species : Whiting Merlangius merlangus Zone : VIIa (WHG/07A.) Belgium 0 Analytical TAC France 3 Ireland 52 The Netherlands 0 United Kingdom 34 Union 89 TAC 89 Species : Whiting Merlangius merlangus Zone : VIIb, VIIc, VIId, VIIe, VIIf, VIIg, VIIh, VIIj and VIIk (WHG/7X7A-C) Belgium 186 Analytical TAC Article 11 of this Regulation applies. France 11 431 Ireland 5 298 The Netherlands 93 United Kingdom 2 045 Union 19 053 TAC 19 053 Species : Whiting Merlangius merlangus Zone : VIII (WHG/08.) Spain 1 270 Precautionary TAC France 1 905 Union 3 175 TAC 3 175 Species : Whiting Merlangius merlangus Zone : IX and X; EU waters of CECAF 34.1.1 (WHG/9/3411) Portugal To be established (11) Precautionary TAC Union To be established (12) TAC To be established (12) Species : Hake Merluccius merluccius Zone : IIIa; EU waters of Subdivisions 22-32 (HKE/3A/BCD) Denmark 1 531 Analytical TAC Sweden 130 Union 1 661 TAC 1 661 (13) Species : Hake Merluccius merluccius Zone : EU waters of IIa and IV (HKE/2AC4-C) Belgium 28 Analytical TAC Denmark 1 119 Germany 128 France 248 The Netherlands 64 United Kingdom 348 Union 1 935 TAC 1 935 (14) Species : Hake Merluccius merluccius Zone : VI and VII; EU and international waters of Vb; international waters of XII and XIV (HKE/571214) Belgium 284 (15) Analytical TAC Article 11 of this Regulation applies. Spain 9 109 France 14 067 (15) Ireland 1 704 The Netherlands 183 (15) United Kingdom 5 553 (15) Union 30 900 TAC 30 900 (16) Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zones: VIIIa, VIIIb, VIIId and VIIIe (HKE/*8ABDE) Belgium 37 Spain 1 469 France 1 469 Ireland 184 The Netherlands 18 United Kingdom 827 Union 4 004 Species : Hake Merluccius merluccius Zone : VIIIa, VIIIb, VIIId and VIIIe (HKE/8ABDE.) Belgium 9 (17) Analytical TAC Spain 6 341 France 14 241 The Netherlands 18 (17) Union 20 609 TAC 20 609 (18) Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zones: VI and VII; EU and international waters of Vb; international waters of XII and XIV (HKE/*57-14) Belgium 2 Spain 1 837 France 3 305 The Netherlands 6 Union 5 150 Species : Hake Merluccius merluccius Zone : VIIIc, IX and X; EU waters of CECAF 34.1.1 (HKE/8C3411) Spain 7 870 Analytical TAC France 756 Portugal 3 673 Union 12 299 TAC 12 299 Species : Blue ling Molva dypterygia Zone : International waters of XII (BLI/12INT-) Estonia 2 (19) Analytical TAC Spain 778 (19) France 19 (19) Lithuania 7 (19) United Kingdom 7 (19) Others 2 (19) Union 815 (19) TAC 815 (19) Species : Ling Molva molva Zone : IIIa; EU waters of IIIbcd (LIN/3A/BCD) Belgium 7 (20) Analytical TAC Denmark 51 Germany 7 (20) Sweden 20 United Kingdom 7 (20) Union 92 TAC 92 Species : Norway lobster Nephrops norvegicus Zone : EU waters of IIa and IV (NEP/2AC4-C) Belgium 1 147 Analytical TAC Denmark 1 147 Germany 17 France 34 The Netherlands 590 United Kingdom 18 994 Union 21 929 TAC 21 929 Species : Norway lobster Nephrops norvegicus Zone : VI; EU and international waters of Vb (NEP/5BC6.) Spain 29 Analytical TAC France 114 Ireland 190 United Kingdom 13 758 Union 14 091 TAC 14 091 Species : Norway lobster Nephrops norvegicus Zone : VII (NEP/07.) Spain 1 306 (21) Analytical TAC Article 11 of this Regulation applies. France 5 291 (21) Ireland 8 025 (21) United Kingdom 7 137 (21) Union 21 759 (21) TAC 21 759 (21) Species : Norway lobster Nephrops norvegicus Zone : VIIIa, VIIIb, VIIId and VIIIe (NEP/8ABDE.) Spain 234 Analytical TAC France 3 665 Union 3 899 TAC 3 899 Species : Norway lobster Nephrops norvegicus Zone : VIIIc (NEP/08C.) Spain 79 Analytical TAC France 3 Union 82 TAC 82 Species : Norway lobster Nephrops norvegicus Zone : IX and X; EU waters of CECAF 34.1.1 (NEP/9/3411) Spain 68 Analytical TAC Portugal 205 Union 273 TAC 273 Species : Penaeus shrimps Penaeus spp. Zone : French Guiana waters (PEN/FGU.) France To be established (22) (23) Precautionary TAC Union To be established (23) (24) TAC To be established (23) (24) Species : Plaice Pleuronectes platessa Zone : VI; EU and international waters of Vb; international waters of XII and XIV (PLE/56-14) France 10 Precautionary TAC Ireland 275 United Kingdom 408 Union 693 TAC 693 Species : Plaice Pleuronectes platessa Zone : VIIa (PLE/07A.) Belgium 42 Analytical TAC France 18 Ireland 1 063 The Netherlands 13 United Kingdom 491 Union 1 627 TAC 1 627 Species : Plaice Pleuronectes platessa Zone : VIIb and VIIc (PLE/7BC.) France 16 Precautionary TAC Article 11 of this Regulation applies. Ireland 62 Union 78 TAC 78 Species : Plaice Pleuronectes platessa Zone : VIId and VIIe (PLE/7DE.) Belgium 828 Analytical TAC France 2 761 United Kingdom 1 473 Union 5 062 TAC 5 062 Species : Plaice Pleuronectes platessa Zone : VIIf and VIIg (PLE/7FG.) Belgium 46 Analytical TAC France 83 Ireland 197 United Kingdom 43 Union 369 TAC 369 Species : Plaice Pleuronectes platessa Zone : VIIh, VIIj and VIIk (PLE/7HJK.) Belgium 11 Analytical TAC Article 11 of this Regulation applies. France 22 Ireland 77 The Netherlands 44 United Kingdom 22 Union 176 TAC 176 Species : Plaice Pleuronectes platessa Zone : VIII, IX and X; EU waters of CECAF 34.1.1 (PLE/8/3411) Spain 66 Precautionary TAC France 263 Portugal 66 Union 395 TAC 395 Species : Pollack Pollachius pollachius Zone : VI; EU and international waters of Vb; international waters of XII and XIV (POL/56-14) Spain 6 Precautionary TAC France 190 Ireland 56 United Kingdom 145 Union 397 TAC 397 Species : Pollack Pollachius pollachius Zone : VII (POL/07.) Belgium 420 Precautionary TAC Article 11 of this Regulation applies. Spain 25 France 9 667 Ireland 1 030 United Kingdom 2 353 Union 13 495 TAC 13 495 Species : Pollack Pollachius pollachius Zone : VIIIa, VIIIb, VIIId and VIIIe (POL/8ABDE.) Spain 252 Precautionary TAC France 1 230 Union 1 482 TAC 1 482 Species : Pollack Pollachius pollachius Zone : VIIIc (POL/08C.) Spain 208 Precautionary TAC France 23 Union 231 TAC 231 Species : Pollack Pollachius pollachius Zone : IX and X; EU waters of CECAF 34.1.1 (POL/9/3411) Spain 273 (25) Precautionary TAC Portugal 9 (25) Union 282 (25) TAC 282 Species : Saithe Pollachius virens Zone : VII, VIII, IX and X; EU waters of CECAF 34.1.1 (POK/7/3411) Belgium 6 Precautionary TAC Article 11 of this Regulation applies. France 1 375 Ireland 1 516 United Kingdom 446 Union 3 343 TAC 3 343 Species : Skates and rays Rajiformes Zone : EU waters of IIa and IV (SRX/2AC4-C) Belgium 235 (26) (27) (28) Analytical TAC Denmark 9 (26) (27) (28) Germany 12 (26) (27) (28) France 37 (26) (27) (28) The Netherlands 200 (26) (27) (28) United Kingdom 902 (26) (27) (28) Union 1 395 (26) (28) TAC 1 395 (28) Species : Skates and rays Rajiformes Zone : EU waters of IIIa (SRX/03A-C.) Denmark 45 (29) (30) Analytical TAC Sweden 13 (29) (30) Union 58 (29) (30) TAC 58 (30) Species : Skates and rays Rajiformes Zone : EU waters of VIa, VIb, VIIa-c and VIIe-k (SRX/67AKXD) Belgium 895 (31) (32) (33) Analytical TAC Article 11 of this Regulation applies. Estonia 5 (31) (32) (33) France 4 018 (31) (32) (33) Germany 12 (31) (32) (33) Ireland 1 294 (31) (32) (33) Lithuania 21 (31) (32) (33) The Netherlands 4 (31) (32) (33) Portugal 22 (31) (32) (33) Spain 1 082 (31) (32) (33) United Kingdom 2 562 (31) (32) (33) Union 9 915 (31) (32) (33) TAC 9 915 (32) Species : Skates and rays Rajiformes Zone : EU waters of VIId (SRX/07D.) Belgium 80 (34) (35) (36) Analytical TAC France 670 (34) (35) (36) The Netherlands 4 (34) (35) (36) United Kingdom 133 (34) (35) (36) Union 887 (34) (35) (36) TAC 887 (35) Species : Skates and rays Rajiformes Zone : EU waters of VIII and IX (SRX/89-C.) Belgium 9 (37) (38) Analytical TAC France 1 601 (37) (38) Portugal 1 298 (37) (38) Spain 1 305 (37) (38) United Kingdom 9 (37) (38) Union 4 222 (37) (38) TAC 4 222 (38) Species : Common sole Solea solea Zone : IIIa; EU waters of Subdivisions 22-32 (SOL/3A/BCD) Denmark 512 Analytical TAC Germany 30 (39) The Netherlands 49 (39) Sweden 19 Union 610 TAC 610 (40) Species : Common sole Solea solea Zone : VI; EU and international waters of Vb; international waters of XII and XIV (SOL/56-14) Ireland 48 Precautionary TAC United Kingdom 12 Union 60 TAC 60 Species : Common sole Solea solea Zone : VIIa (SOL/07A.) Belgium 131 Analytical TAC France 2 Ireland 67 The Netherlands 41 United Kingdom 59 Union 300 TAC 300 Species : Common sole Solea solea Zone : VIIb and VIIc (SOL/7BC.) France 7 Precautionary TAC Article 11 of this Regulation applies. Ireland 37 Union 44 TAC 44 Species : Common sole Solea solea Zone : VIId (SOL/07D.) Belgium 1 502 Analytical TAC France 3 005 United Kingdom 1 073 Union 5 580 TAC 5 580 Species : Common sole Solea solea Zone : VIIe (SOL/07E.) Belgium 27 (41) Analytical TAC France 293 (41) United Kingdom 457 (41) Union 777 TAC 777 Species : Common sole Solea solea Zone : VIIf and VIIg (SOL/7FG.) Belgium 663 Analytical TAC France 66 Ireland 33 United Kingdom 298 Union 1 060 TAC 1 060 Species : Common sole Solea solea Zone : VIIh, VIIj and VIIk (SOL/7HJK.) Belgium 35 Analytical TAC Article 11 of this Regulation applies. France 71 Ireland 190 The Netherlands 56 United Kingdom 71 Union 423 TAC 423 Species : Common sole Solea solea Zone : VIIIa and VIIIb (SOL/8AB.) Belgium 53 Analytical TAC Spain 10 France 3 895 The Netherlands 292 Union 4 250 TAC 4 250 Species : Sole Solea spp. Zone : VIIIc, VIIId, VIIIe, IX and X; EU waters of CECAF 34.1.1 (SOO/8CDE34) Spain 403 Precautionary TAC Portugal 669 Union 1 072 TAC 1 072 Species : Sprat Sprattus sprattus Zone : VIId and VIIe (SPR/7DE.) Belgium 26 Precautionary TAC Denmark 1 674 Germany 26 France 361 The Netherlands 361 United Kingdom 2 702 Union 5 150 TAC 5 150 Species : Spurdog/dogfish Squalus acanthias Zone : EU waters of IIIa (DGS/03A-C.) Denmark 0 Analytical TAC Sweden 0 Union 0 TAC 0 Species : Spurdog/dogfish Squalus acanthias Zone : EU waters of IIa and IV (DGS/2AC4-C) Belgium 0 (42) Analytical TAC Denmark 0 (42) Germany 0 (42) France 0 (42) The Netherlands 0 (42) Sweden 0 (42) United Kingdom 0 (42) Union 0 (42) TAC 0 (42) Species : Spurdog/dogfish Squalus acanthias Zone : EU and international waters of I, V, VI, VII, VIII, XII and XIV (DGS/15X14) Belgium 0 (43) Analytical TAC Article 11 of this Regulation applies. Germany 0 (43) Spain 0 (43) France 0 (43) Ireland 0 (43) The Netherlands 0 (43) Portugal 0 (43) United Kingdom 0 (43) Union 0 (43) TAC 0 (43) Species : Horse mackerel Trachurus spp. Zone : VIIIc (JAX/08C.) Spain 22 409 (44) (46) Analytical TAC France 388 (44) Portugal 2 214 (44) (46) Union 25 011 TAC 25 011 Species : Horse mackerel Trachurus spp. Zone : IX (JAX/09.) Spain 7 969 (47) (48) Analytical TAC Portugal 22 831 (47) (48) Union 30 800 TAC 30 800 Species : Horse mackerel Trachurus spp. Zone : X; EU waters of CECAF (49) (JAX/X34PRT) Portugal To be established (50) (51) Precautionary TAC Union To be established (52) TAC To be established (52) Species : Horse mackerel Trachurus spp. Zone : EU waters of CECAF (53) (JAX/341PRT) Portugal To be established (54) (55) Precautionary TAC Union To be established (56) TAC To be established (56) Species : Horse mackerel Trachurus spp. Zone : EU waters of CECAF (57) (JAX/341SPN) Spain To be established (58) Precautionary TAC Union To be established (59) TAC To be established (59) (1) Reference is to the herring stock in VIa south of 56 ° 00 ² N and west of 07 ° 00 ² W. (2) Clyde stock: reference is to the herring stock in the maritime area situated to the north-east of a line drawn between the Mull of Kintyre and Corsewall Point. (3) Article 6 of this Regulation applies. (4) Fixed at the same quantity as determined in accordance with footnote 2. (5) This zone is reduced by the area bounded:  to the north by latitude 52 ° 30 ² N,  to the south by latitude 52 ° 00 ² N,  to the west by the coast of Ireland,  to the east by the coast of the United Kingdom. (6) This zone is increased by the area bounded:  to the north by latitude 52 ° 30 ² N,  to the south by latitude 52 ° 00 ² N,  to the west by the coast of Ireland,  to the east by the coast of the United Kingdom. (7) Exclusively for by-catches. No directed fisheries are permitted. (8) By-catch of cod in the area covered by this TAC may be landed provided that it does not comprise more than 1,5 % of the live weight of the total catch retained on board per fishing trip. (9) When accidentally caught, this species shall not be harmed. Specimens shall be promptly released. (10) Special condition: of which up to 5 % may be fished in VIIIa, VIIIb, VIIId and VIIIe (ANF/*8ABDE). (11) Article 6 of this Regulation applies. (12) Fixed at the same quantity as determined in accordance with footnote 1. (13) Within an overall TAC of 55 105 tonnes for the northern stock of hake. (14) Within an overall TAC of 55 105 tonnes for the northern stock of hake. (15) Transfers of this quota may be effected to EU waters of IIa and IV. However, such transfers must be notified in advance to the Commission. (16) Within an overall TAC of 55 105 tonnes for the northern stock of hake. Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zones: VIIIa, VIIIb, VIIId and VIIIe (HKE/*8ABDE) Belgium 37 Spain 1 469 France 1 469 Ireland 184 The Netherlands 18 United Kingdom 827 Union 4 004 (17) Transfers of this quota may be effected to IV and EU waters of IIa. However, such transfers must be notified in advance to the Commission. (18) Within an overall TAC of 55 105 tonnes for the northern stock of hake. Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zones: VI and VII; EU and international waters of Vb; international waters of XII and XIV (HKE/*57-14) Belgium 2 Spain 1 837 France 3 305 The Netherlands 6 Union 5 150 (19) Exclusively for by-catches. No directed fisheries are permitted under this quota. (20) Quota may be fished in EU waters of IIIa and EU waters of IIIbcd only. (21) Special condition: of which no more than the following quotas may be taken in VII (Porcupine Bank  Unit 16) (NEP/*07U16): Spain 380 France 238 Ireland 457 United Kingdom 185 Union 1 260 (22) Article 6 of this Regulation applies. (23) Fishing for shrimps Penaeus subtilis and Penaeus brasiliensis is prohibited in waters less than 30 metres deep. (24) Fixed at the same quantity as determined in accordance with footnote 1. (25) Special condition: of which up to 5 % may be fished in EU waters of VIIIc (POL/*08C.). (26) Catches of cuckoo ray (Leucoraja naevus) (RJN/2AC4-C), thornback ray (Raja clavata) (RJC/2AC4-C), blonde ray (Raja brachyura) (RJH/2AC4-C), spotted ray (Raja montagui) (RJM/2AC4-C) and starry ray (Amblyraja radiata) (RJR/2AC4-C) shall be reported separately. (27) By-catch quota. These species shall not comprise more than 25 % by live weight of the catch retained on board per fishing trip. This condition applies only to vessels over 15 metres length overall. (28) Does not apply to common skate (Dipturus batis). When accidentally caught, these species shall not be harmed. Specimens shall be promptly released. Fishermen shall be encouraged to develop and use techniques and equipment to facilitate the rapid and safe release of the species. (29) Catches of cuckoo ray (Leucoraja naevus) (RJN/03A-C.), thornback ray (Raja clavata) (RJC/03A-C.), blonde ray (Raja brachyura) (RJH/03A-C.), spotted ray (Raja montagui) (RJM/03A-C.) and starry ray (Amblyraja radiata) (RJR/03A-C.) shall be reported separately. (30) Does not apply to common skate (Dipturus batis). When accidentally caught, this species shall not be harmed. Specimens shall be promptly released. Fishermen shall be encouraged to develop and use techniques and equipment to facilitate the rapid and safe release of the species. (31) Catches of cuckoo ray (Leucoraja naevus) (RJN/67AKXD), thornback ray (Raja clavata) (RJC/67AKXD), blonde ray (Raja brachyura) (RJH/67AKXD), spotted ray (Raja montagui) (RJM/67AKXD), small-eyed ray (Raja microocellata) (RJE/67AKXD), sandy ray (Leucoraja circularis) (RJI/67AKXD) and shagreen ray (Leucoraja fullonica) (RJF/67AKXD) shall be reported separately. (32) Does not apply to undulate ray (Raja undulata), common skate (Dipturus batis), Norwegian skate (Raja (Dipturus) nidarosiensis) and white skate (Rostroraja alba). When accidentally caught, these species shall not be harmed. Specimens shall be promptly released. Fishermen shall be encouraged to develop and use techniques and equipment to facilitate the rapid and safe release of the species. (33) Special condition: of which up to 5 % may be fished in EU waters of VIId (SRX/*07D.). (34) Catches of Cuckoo ray (Leucoraja naevus) (RJN/07D.), thornback ray (Raja clavata) (RJC/07D.), blonde ray (Raja brachyura) (RJH/07D.), spotted ray (Raja montagui) (RJM/07D.) and starry ray (Amblyraja radiata) (RJR/07D.) shall be reported separately. (35) Does not apply to common skate (Dipturus batis) and undulate ray (Raja undulata). When accidentally caught, these species shall not be harmed. Specimens shall be promptly released. Fishermen shall be encouraged to develop and use techniques and equipment to facilitate the rapid and safe release of the species. (36) Special condition: of which up to 5 % may be fished in EU waters of VIa, VIb, VIIa-c and VIIe-k (SRX/*67AKD). (37) Catches of cuckoo ray (Leucoraja naevus) (RJN/89-C.), thornback ray (Raja clavata) (RJC/89-C.) shall be reported separately. (38) Does not apply to undulate ray (Raja undulata), common skate (Dipturus batis) and white skate (Rostroraja alba). When accidentally caught, these species shall not be harmed. Specimens shall be promptly released. Fishermen shall be encouraged to develop and use techniques and equipment to facilitate the rapid and safe release of the species. (39) Quota may be fished in EU waters of IIIa, Subdivisions 22-32 only. (40) Special condition: of which no more than 461 tonnes may be fished in IIIa. (41) In addition to this quota, a Member State may grant to vessels flying its flag participating in trials on fully documented fisheries additional allocation within an overall limit of 5 % of the quota allocated to that Member State, under the conditions set out in Article 7 of this Regulation. (42) Catches taken with longlines of tope shark (Galeorhinus galeus), kitefin shark (Dalatias licha), bird beak dogfish (Deania calcea), leafscale gulper shark (Centrophorus squamosus), greater lanternshark (Etmopterus princeps), smooth lanternshark (Etmopterus pusillus), Portuguese dogfish (Centroscymnus coelolepis) and spurdog (Squalus acanthias) are included. When accidentally caught, these species shall not be harmed. Specimens shall be promptly released. (43) Catches taken with longlines of tope shark (Galeorhinus galeus), kitefin shark (Dalatias licha), bird beak dogfish (Deania calcea), leafscale gulper shark (Centrophorus squamosus), greater lanternshark (Etmopterus princeps), smooth lanternshark (Etmopterus pusillus), Portuguese dogfish (Centroscymnus coelolepis) and spurdog (Squalus acanthias) are included. When accidentally caught, these species shall not be harmed. Specimens shall be promptly released. (44) Of which, notwithstanding Article 19 of Regulation (EC) No 850/98 (), no more than 5 % may consist of horse mackerel between 12 and 14 cm. For the purposes of the control of that quantity, the conversion factor to be applied to the weight of the landings shall be 1,20. (45) Council Regulation (EC) No 850/98 of 30 March 1998 for the conservation of fishery resources through technical measures for the protection of juveniles of marine organisms (OJ L 125, 27.4.1998, p. 1). (46) Special condition: up to 5 % of this quota may be fished in IX. However, the use of this special condition must be notified in advance to the Commission (JAX/*09.). (47) Of which, notwithstanding Article 19 of Regulation (EC) No 850/98, no more than 5 % may consist of horse mackerel between 12 and 14 cm. For the purposes of the control of that quantity, the conversion factor to be applied to the weight of the landings shall be 1,20. (48) Special condition: up to 5 % of this quota may be fished in VIIIc. However, the use of this special condition must be notified in advance to the Commission (JAX/*08C). (49) Waters adjacent to the Azores. (50) Of which, notwithstanding Article 19 of Regulation (EC) No 850/98, no more than 5 % may consist of horse mackerel between 12 and 14 cm. For the purposes of the control of that quantity, the conversion factor to be applied to the weight of the landings shall be 1,20. (51) Article 6 of this Regulation applies. (52) Fixed at the same quantity as determined in accordance with footnote 3. (53) Waters adjacent to Madeira. (54) Of which, notwithstanding Article 19 of Regulation (EC) No 850/98, no more than 5 % may consist of horse mackerel between 12 and 14 cm. For the purposes of the control of that quantity, the conversion factor to be applied to the weight of the landings shall be 1,20. (55) Article 6 of this Regulation applies. (56) Fixed at the same quantity as determined in accordance with footnote 3. (57) Waters adjacent to the Canary Islands. (58) Article 6 of this Regulation applies. (59) Fixed at the same quantity as determined in accordance with footnote 2. ANNEX IIA FISHING EFFORT FOR VESSELS IN THE CONTEXT OF THE MANAGEMENT OF COD STOCKS IN THE KATTEGAT, ICES DIVISIONS VIa AND VIIa, AND EU WATERS OF ICES DIVISION Vb 1. Scope 1.1. This Annex shall apply to EU vessels carrying on board or deploying any of the gears referred to in point 1 of Annex I to Regulation (EC) No 1342/2008 and present in any of the geographical areas specified in point 2 of this Annex. 1.2. This Annex shall not apply to vessels of less than 10 metres' length overall. Those vessels shall not be required to carry fishing authorisations issued in accordance with Article 7 of Regulation (EC) No 1224/2009. Member States concerned shall assess the fishing effort of those vessels by effort groups to which they belong, using appropriate sampling methods. During 2012, the Commission shall seek scientific advice for evaluating the effort deployment of those vessels, with a view to their future inclusion into the effort regime. 2. Regulated gears and geographical areas For the purposes of this Annex, the gear groupings referred to in point 1 of Annex I to Regulation (EC) No 1342/2008 and the groupings of geographical areas referred to in points 2(a), 2(c) and 2(d) of that Annex shall apply. 3. Authorisations If a Member State deems so appropriate in order to reinforce the sustainable implementation of this effort regime, it shall not issue an authorisation for fishing with a regulated gear in any of the geographical areas to which this Annex applies by any of vessels flying its flag which has no record of such fishing activity, unless it ensures that equivalent capacity, measured in kilowatts, is prevented from fishing in that area. 4. Maximum allowable fishing effort 4.1. The maximum allowable effort referred to in Article 12(1) of Regulation (EC) No 1342/2008 for the 2012 management period, i.e. from 1 February 2012 to 31 January 2013, for each of the effort groups of each Member State is set out in Appendix 1 to this Annex. 4.2. The maximum levels of annual fishing effort set in accordance with Regulation (EC) No 1954/2003 (1) shall not affect the maximum allowable fishing effort set in this Annex. 5. Management 5.1. Member States shall manage the maximum allowable effort in accordance with the conditions laid down in Article 4 and Articles 13 to 17 of Regulation (EC) No 1342/2008 and Articles 26 to 35 of Regulation (EC) No 1224/2009. 5.2. A Member State may establish management periods for allocating all or parts of the maximum allowable effort to individual vessels or groups of vessels. In such case, the number of days or hours for which a vessel may be present within the area during a management period shall be fixed at the discretion of the Member State concerned. During any such management periods, the Member State concerned may reallocate effort between individual vessels or groups of vessels. 5.3. If a Member State authorises vessels flying its flag to be present within an area by hours, it shall continue measuring the consumption of days in accordance with the conditions referred to in point 5.1. Upon request by the Commission, the Member State concerned shall demonstrate its precautionary measures taken to avoid an excessive consumption of effort within the area due to a vessel terminating presences in the area before the end of a 24-hour period. 6. Fishing effort report Article 28 of Regulation (EC) No 1224/2009 shall apply to vessels falling under the scope of this Annex. The geographical area referred to in that Article shall be understood, for the purpose of cod management, as each of the groupings of geographical areas referred to in point 2 of this Annex. 7. Communication of relevant data Member States shall transmit to the Commission the data on fishing effort deployed by their fishing vessels in accordance with Articles 33 and 34 of Regulation (EC) No 1224/2009. These data shall be transmitted via the Fisheries Data Exchange System or any future data collection system implemented by the Commission. (1) Council Regulation (EC) No 1954/2003 of 4 November 2003 on the management of the fishing effort relating to certain Community fishing areas and resources (OJ L 289, 7.11.2003, p. 1). Appendix 1 to Annex IIA Maximum allowable fishing effort in kilowatt days Geographical area: Regulated gear DK DE SE (a) Kattegat TR1 197 929 4 212 16 610 TR2 830 041 5 240 327 506 TR3 441 872 0 490 BT1 0 0 0 BT2 0 0 0 GN 115 456 26 534 13 102 GT 22 645 0 22 060 LL 1 100 0 25 339 Geographical area Regulated gear BE FR IE NL UK (c) ICES division VIIa TR1 0 48 193 33 539 0 339 592 TR2 10 166 744 475 649 0 1 088 238 TR3 0 0 1 422 0 0 BT1 0 0 0 0 0 BT2 843 782 0 514 584 200 000 111 693 GN 0 471 18 255 0 5 970 GT 0 0 0 0 158 LL 0 0 0 0 70 614 Geographical area Regulated gear BE DE ES FR IE UK (d) ICES division VIa and EU waters of ICES division Vb TR1 0 9 320 0 1 324 002 428 820 1 033 273 TR2 0 0 0 34 926 14 371 2 972 845 TR3 0 0 0 0 273 16 027 BT1 0 0 0 0 0 117 544 BT2 0 0 0 0 3 801 4 626 GN 0 35 442 13 836 302 917 5 697 213 454 GT 0 0 0 0 1 953 145 LL 0 0 1 402 142 225 861 4 250 630 040 ANNEX IIB FISHING EFFORT FOR VESSELS IN THE CONTEXT OF THE RECOVERY OF CERTAIN SOUTHERN HAKE AND NORWAY LOBSTER STOCKS IN ICES DIVISIONS VIIIc AND IXa EXCLUDING THE GULF OF CÃ DIZ CHAPTER I GENERAL PROVISIONS 1. Scope This Annex shall apply to EU vessels of 10 metres' length overall or more carrying on board or deploying trawls, Danish seines or similar gears of mesh size equal to or larger than 32 mm and gill-nets of mesh size equal to or larger than 60 mm or bottom longlines in accordance with Regulation (EC) No 2166/2005, and present in ICES divisions VIIIc and IXa excluding the Gulf of CÃ ¡diz. 2. Definitions For the purposes of this Annex: (a) gear grouping means the grouping of trawls, Danish seines or similar gears of mesh size equal to or larger than 32 mm and gill-nets of mesh size equal to or larger than 60 mm and bottom longlines; (b) regulated gear means any of the two gear categories belonging to the gear grouping; (c) area means ICES divisions VIIIc and IXa excluding the Gulf of CÃ ¡diz; (d) 2012 management period means the period from 1 February 2012 to 31 January 2013; (e) special conditions means the special conditions set out in point 6.1. 3. Limitation in activity Without prejudice to Article 29 of Regulation (EC) No 1224/2009, each Member State shall ensure that, when carrying on board any regulated gear, EU vessels flying its flag shall be present within the area for no more than the number of days specified in Chapter III of this Annex. CHAPTER II AUTHORISATIONS 4. Authorised vessels 4.1. A Member State shall not authorise fishing with a regulated gear in the area by any of vessels flying its flag which have no record of such fishing activity in the years 2002 to 2011 in the area, excluding the record of fishing activities as a result of transfer of days between fishing vessels, unless it ensures that equivalent capacity, measured in kilowatts, is prevented from fishing in the area. 4.2. A vessel flying the flag of a Member State having no quotas in the area shall not be authorised to fish in the area with a regulated gear, unless the vessel is allocated a quota after a transfer as permitted in accordance with Article 20(5) of Regulation (EC) No 2371/2002 and is allocated days at sea in accordance with point 11 or 12 of this Annex. CHAPTER III NUMBER OF DAYS PRESENT WITHIN THE AREA ALLOCATED TO EU VESSELS 5. Maximum number of days 5.1. During the 2012 management period, the maximum number of days at sea for which a Member State may authorise a vessel flying its flag to be present within the area having carried on board any regulated gear is shown in Table I. 5.2. If a vessel is able to demonstrate that its hake catches represent less than 4 % of the total live weight of fish caught in a given fishing trip, the flag Member State of the vessel shall be allowed not to count the days at sea associated with that fishing trip against the applicable maximum number of days at sea as set out in Table I. 6. Special conditions for the allocation of days 6.1. For the purposes of fixing the maximum number of days at sea an EU vessel may be authorised by its flag Member State to be present within the area, the following special conditions shall apply in accordance with Table I: (a) the total landings of hake in the year 2009 or 2010 made by the vessel concerned must represent less than 5 tonnes according to the landings in live weight; and (b) the total landings of Norway lobster in the year 2009 or 2010 made by the vessel concerned must represent less than 2,5 tonnes according to the landings in live weight. 6.2. If a vessel benefits from an unlimited number of days as a result of its compliance with the special conditions, the vessel's landings in the 2012 management period shall not exceed 5 tonnes of the total landings in live weight of hake and 2,5 tonnes of the total landings in live weight of Norway lobster. 6.3. When either of the special conditions is not met by a vessel, that vessel shall, with immediate effect, no longer be entitled to the allocation of days corresponding to the given special condition. 6.4. The application of the special conditions referred to in point 6.1 may be transferred from one vessel to one or more other vessels which replace that vessel in the fleet, provided that the replacing vessel uses similar gear and does not have in any year of its operation a record of landings of hake and Norway lobster higher than the quantities specified in point 6.1. Table I Maximum number of days a vessel may be present within the area by fishing gear per year Special condition Regulated gear Maximum number of days Bottom trawls, Danish seines and similar trawls of mesh size  ¥ 32 mm, gill-nets of mesh size  ¥ 60 mm and bottom longlines ES 150 FR 149 PT 155 6.1.(a) and 6.1.(b) Bottom trawls, Danish seines and similar trawls of mesh size  ¥ 32 mm, gill-nets of mesh size  ¥ 60 mm and bottom longlines Unlimited 7. Kilowatt day system 7.1. A Member State may manage its fishing effort allocations in accordance with a kilowatt days system. Through that system it may authorise any vessel concerned by any regulated gear and special conditions as set out in Table I to be present within the area for a maximum number of days which is different from that set out in that Table, provided that the overall amount of kilowatt days corresponding to the regulated gear and to the special conditions is respected. 7.2. This overall amount of kilowatt days shall be the sum of all individual fishing efforts allocated to the vessels flying the flag of that Member State and qualified for the regulated gear and, where applicable, the special conditions. Such individual fishing efforts shall be calculated in kilowatt days by multiplying the engine power of each vessel by the number of days at sea it would benefit from, according to Table I, if point 7.1 were not applied. For as long as the number of days is unlimited according to Table I, the relevant number of days the vessel would benefit from is 360. 7.3. A Member State wishing to benefit from the system referred to in point 7.1 shall submit a request to the Commission, with reports in electronic format containing, for the gear grouping and special conditions as laid down in Table I, the details of the calculation based on: (a) list of vessels authorised to fish by indicating their EU fishing fleet register number (CFR) and their engine power; (b) track record of 2009 and 2010 for such vessels reflecting the catch composition defined in the special condition referred to in point 6.1(a) or (b), if these vessels are qualified for such special conditions; (c) the number of days at sea for which each vessel would have initially been authorised to fish according to Table I and the number of days at sea which each vessel would benefit from in application of point 7.1. 7.4. On the basis of that request, the Commission shall assess whether the conditions referred to in point 7 are complied with and, where applicable, may authorise that Member State to benefit from the system referred to in point 7.1. 8. Allocation of additional days for permanent cessation of fishing activities 8.1. An additional number of days at sea on which a vessel may be authorised by its flag Member State to be present within the area when carrying on board any regulated gear may be allocated to a Member State by the Commission on the basis of permanent cessations of fishing activities that have taken place between 1 February 2011 and 31 January 2012 either in accordance with Article 23 of Regulation (EC) No 1198/2006 (1) or Regulation (EC) No 744/2008 (2). Permanent cessations resulting from any other circumstances may be considered by the Commission on a case-by-case basis, following a written and duly motivated request from the Member State concerned. Such written request shall identify the vessels concerned and confirm, for each of them, that they shall never return to fishing activities. 8.2. The effort expended in 2003 measured in kilowatt days of the withdrawn vessels using a given gear grouping shall be divided by the effort expended by all vessels using that gear grouping during 2003. The additional number of days at sea shall be then calculated by multiplying the ratio so obtained by the number of days that would have been allocated according to Table I. Any part of a day resulting from that calculation shall be rounded to the nearest whole day. 8.3. Points 8.1 and 8.2 shall not apply where a vessel has been replaced in accordance with point 3 or 6.4, or when the withdrawal has already been used in previous years to obtain additional days at sea. 8.4. A Member State wishing to benefit from the allocations referred to in point 8.1 shall submit a request to the Commission, by 15 June 2012, with reports in electronic format containing, for the gear grouping and special conditions as laid down in Table I, the details of the calculation based on: (a) lists of withdrawn vessels with their EU fishing fleet register number (CFR) and their engine power; (b) the fishing activity deployed by such vessels in 2003 calculated in days at sea according to the grouping of fishing gears and, if necessary, special conditions. 8.5. On the basis of such a request by a Member State the Commission may, by means of implementing acts, allocate that Member State a number of days additional to that referred to in point 5.1 for that Member State. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 14(2). 8.6. During the 2012 management period, a Member State may re-allocate those additional days at sea to all or part of the vessels remaining in fleet and qualified for the regulated gears. Additional days stemming from a withdrawn vessel that benefited from a special condition referred to in point 6.1(a) or (b) may not be allocated to a vessel remaining active that does not benefit from a special condition. 8.7. When the Commission allocates additional days at sea due to a permanent cessation of fishing activities during the 2012 management period, the maximum number of days per Member State and gear shown in Table I shall be adjusted accordingly for the 2013 management period. 9. Allocation of additional days for enhanced scientific observer coverage 9.1. Three additional days on which a vessel may be present within the area when carrying on board any regulated gear may be allocated to a Member State by the Commission on the basis of an enhanced programme of scientific observer coverage in partnership between scientists and the fishing industry. Such a programme shall focus in particular on levels of discarding and on catch composition and go beyond the requirements on data collection, as laid down in Regulation (EC) No 199/2008 (3) and its implementing rules for national programmes. 9.2. Scientific observers shall be independent from the owner, the master of the vessel and any crew member. 9.3. A Member State wishing to benefit from the allocations referred to in point 9.1 shall submit a description of its enhanced scientific observer coverage programme to the Commission for approval. 9.4. On the basis of that description, and after consultation with STECF, the Commission may, by means of implementing acts, allocate the Member State concerned a number of days additional to that referred to in point 5.1 for that Member State and for the vessels, the area and gear concerned by the enhanced programme of scientific observers. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 14(2). 9.5. If an enhanced scientific observer coverage programme submitted by a Member State has been approved by the Commission in the past and the Member State concerned wishes to continue its application without changes, it shall inform the Commission of the continuation of that programme 4 weeks before the beginning of the period for which the programme applies. CHAPTER IV MANAGEMENT 10. General obligation Member States shall manage the maximum allowable effort in accordance with the conditions laid down in Article 8 of Regulation (EC) No 2166/2005 and Articles 26 to 35 of Regulation (EC) No 1224/2009. 11. Management periods 11.1. A Member State may divide the days present within the area set out in Table I into management periods of durations of 1 or more calendar months. 11.2. The number of days or hours for which a vessel may be present within the area during a management period shall be fixed by the Member State concerned. 11.3. Where a Member State authorises vessels flying its flag to be present within the area by hours, the Member State shall continue measuring the consumption of days as specified in point 10. Upon request by the Commission, the Member State shall demonstrate its precautionary measures taken to avoid an excessive consumption of days within the area due to a vessel terminating presences in the area before the end of a 24-hour period. CHAPTER V EXCHANGES OF FISHING EFFORT ALLOCATIONS 12. Transfer of days between fishing vessels flying the flag of a Member State 12.1. A Member State may permit any fishing vessel flying its flag to transfer days present within the area for which it has been authorised to another vessel flying its flag within the area, provided that the product of the days received by a vessel multiplied by its engine power in kilowatts (kilowatt days) is equal to or less than the product of the days transferred by the donor vessel and the engine power in kilowatts of that vessel. The engine power in kilowatts of the vessels shall be that recorded for each vessel in the EU fishing fleet register. 12.2. The total number of days present within the area transferred in accordance with point 12.1, multiplied by the engine power in kilowatts of the donor vessel, shall not be higher than the donor vessel's average annual days track record in the area as verified by the fishing logbook in the years 2009 and 2010 multiplied by the engine power in kilowatts of that vessel. 12.3. The transfer of days as described in point 12.1 shall be permitted between vessels operating with any regulated gear and during the same management period. 12.4. Transfer of days is only permitted for vessels benefiting from an allocation of fishing days without special conditions. 12.5. On request from the Commission, Member States shall provide information on the transfers that have taken place. Formats of spreadsheet for the collection and transmission of information referred to in this point may be established by the Commission by means of implementing acts. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 14(2). 13. Transfer of days between fishing vessels flying the flag of different Member States Member States may permit transfer of days present within the area for the same management period and within the area between any fishing vessels flying their flags provided that points 4.1 and 4.2 and 12 apply mutatis mutandis. Where Member States decide to authorise such a transfer, they shall notify the Commission, before the transfer takes place, of the details of the transfer, including the number of days, the fishing effort and, where applicable, the fishing quotas relating thereto. CHAPTER VI REPORTING OBLIGATIONS 14. Fishing effort report Article 28 of Regulation (EC) No 1224/2009 shall apply to vessels falling under the scope of this Annex. The geographical area referred to in that Article shall be understood as the area specified in point 2 of this Annex. 15. Collection of relevant data Member States, on the basis of information used for the management of fishing days present within the area as set out in this Annex, shall collect on a quarterly basis the information about total fishing effort deployed within the area for towed gears and static gears, effort deployed by vessels using different types of gear in the area, and the engine power of those vessels in kilowatt days. 16. Communication of relevant data Upon request from the Commission, Member States shall make available to the Commission a spreadsheet with data specified in point 15 in the format specified in Tables II and III by sending it to the appropriate electronic mailbox address, which shall be communicated to the Member States by the Commission. Member States shall, upon the Commission's request, send to the Commission detailed information on effort allocated and consumed covering all or parts of the 2011 and 2012 management periods, using the data format specified in Tables IV and V. Table II Reporting format kW-day information by year Member State Gear Year Cumulative effort declaration (1) (2) (3) (4) Table III Data format kW-day information by year Name of field Maximum number of characters/digits Alignment (4) L(eft)/R(ight) Definition and comments (1) Member State 3 Member State (Alpha-3 ISO code) in which the vessel is registered (2) Gear 2 One of the following gear types: TR = trawls, Danish seines and similar gear  ¥ 32 mm GN = gillnets  ¥ 60 mm LL = bottom longlines (3) Year 4 Either 2006 or 2007 or 2008 or 2009 or 2010 or 2011 or 2012 (4) Cumulative effort declaration 7 R Cumulative amount of fishing effort expressed in kilowatt days deployed from 1 January until 31 December of the year Table IV Reporting format for vessel-related information Member State CFR External marking Length of management period Gear notified Special condition applying to notified gear(s) Days eligible using notified gear(s) Days spent with notified gear(s) Transfer of days No 1 No 2 No 3 ¦ No 1 No 2 No 3 ¦ No 1 No 2 No 3 ¦ No 1 No 2 No 3 ¦ (1) (2) (3) (4) (5) (5) (5) (5) (6) (6) (6) (6) (7) (7) (7) (7) (8) (8) (8) (8) (9) Table V Data format for vessel-related information Name of field Maximum number of characters/digits Alignment (5) L(eft)/R(ight) Definition and comments (1) Member State 3 Member State (Alpha-3 ISO code) in which vessel is registered (2) CFR 12 EU fishing fleet register number (CFR) Unique identification number of a fishing vessel Member State (Alpha-3 ISO code) followed by an identifying series (9 characters). Where a series has fewer than 9 characters, additional zeros must be inserted on the left hand side (3) External marking 14 L Under Regulation (EEC) No 1381/87 (6) (4) Length of management period 2 L Length of the management period measured in months (5) Gears notified 2 L One of the following gear types: TR = trawls, Danish seines and similar gear  ¥ 32 mm GN = gillnets  ¥ 60 mm LL = bottom longlines (6) Special condition applying to notified gear(s) 2 L Indication of which, if any, of the special condition referred to in point 6.1(a) or (b) of Annex IIB that apply (7) Days eligible using notified gear(s) 3 L Number of days for which the vessel is eligible under Annex IIB for the choice of gears and length of management period notified (8) Days spent with notified gear(s) 3 L Number of days the vessel actually spent present within the area and using a gear corresponding to gear notified during the notified management period (9) Transfers of days 4 L For days transferred indicate  number of days transferred and for days received indicate + number of days transferred (1) Council Regulation (EC) No 1198/2006 of 27 July 2006 on the European Fisheries Fund (OJ L 223, 15.8.2006, p. 1). (2) Council Regulation (EC) No 744/2008 of 24 July 2008 instituting a temporary specific action aiming to promote the restructuring of the European Community fishing fleets affected by the economic crisis (OJ L 202, 31.7.2008, p. 1). (3) Council Regulation (EC) No 199/2008 of 25 February 2008 concerning the establishment of a Community framework for the collection, management and use of data in the fisheries sector and support for scientific advice regarding the Common Fisheries Policy (OJ L 60, 5.3.2008, p. 1). (4) Information relevant for transmission of data by fixed-length formatting. (5) Information relevant for transmission of data by fixed-length formatting. (6) Commission Regulation (EEC) No 1381/87 of 20 May 1987 establishing detailed rules concerning the marking and documentation of fishing vessels (OJ L 132, 21.5.1987, p. 9). ANNEX IIC FISHING EFFORT FOR VESSELS IN THE CONTEXT OF THE MANAGEMENT OF WESTERN CHANNEL SOLE STOCKS IN ICES DIVISION VIIe CHAPTER I GENERAL PROVISIONS 1. Scope 1.1. This Annex shall apply to EU vessels of 10 metres length overall or more carrying on board or deploying any of the gears specified in point 2 of this Annex in accordance with Regulation (EC) No 509/2007, and present in ICES division VIIe. For the purposes of this Annex, a reference to the 2012 management period means the period from 1 February 2012 to 31 January 2013. 1.2. Vessels fishing with static nets with mesh size equal to or larger than 120 mm and with track records of less than 300 kg live weight of sole according to the fishing logbook in 2004 shall be exempt from the application of this Annex provided that: (a) such vessels catch less than 300 kg live weight of sole during the 2012 management period; (b) such vessels do not tranship any fish at sea to another vessel; and (c) by 31 July 2012 and 31 January 2013 each Member State concerned make a report to the Commission on these vessels track records for sole in 2004 and catches of sole in 2012. When either of these conditions is not met, the vessels concerned shall, with immediate effect, cease to be exempt from the application of this Annex. 2. Fishing gear For the purposes of this Annex, the following groupings of fishing gears shall apply: (a) beam trawls of mesh size equal to or greater than 80 mm; (b) static nets including gill-nets, trammel-nets and tangle-nets with mesh size equal to or less than 220 mm. 3. Limitations in activity Each Member State shall ensure that, when carrying on board any of the groupings of fishing gears specified in point 2, fishing vessels flying its flag and registered in the Union shall be present within the area for no more than the number of days set out in Chapter III. CHAPTER II AUTHORISATIONS 4. Authorised vessels 4.1. Vessels using gear types specified in point 2 of this Annex and fishing in the area specified in point 1.1 of this Annex shall hold fishing authorisations issued in accordance with Article 7 of Regulation (EC) No 1224/2009. 4.2. A Member State shall not authorise fishing with a gear belonging to a grouping of fishing gears specified in point 2 in the area by any of vessels flying its flag which have no record of such fishing activity in the years 2002 to 2011 in that area unless it ensures that equivalent capacity, measured in kilowatts, is prevented from fishing in the regulated area. 4.3. However, a vessel with a track record of using a gear belonging to a grouping of fishing gears specified in point 2 may be authorised to use a different fishing gear, provided that the number of days allocated to this latter gear is greater than or equal to the number of days allocated to the first gear. 4.4. A vessel flying the flag of a Member State having no quotas in the area shall not be authorised to fish in that area with a gear belonging to a grouping of fishing gear specified in point 2, unless the vessel is allocated a quota after a transfer as permitted in accordance with the Article 20(5) of Regulation (EC) No 2371/2002 and is allocated days at sea in accordance with point 10 or 11 of this Annex. CHAPTER III NUMBER OF DAYS PRESENT WITHIN THE AREA ALLOCATED TO EU VESSELS 5. Maximum number of days During the 2012 management period, the maximum number of days at sea for which a Member State may authorise a vessel flying its flag to be present within the area having carried on board and used any one of the fishing gears specified in point 2 is shown in Table I. Table I Maximum number of days a vessel may be present within the area by gear grouping per year Gears point 2 Denomination (only the gears as specified in point 2 are used) Western Channel 2(a) Beam trawls of mesh size  ¥ 80 mm 164 2(b) Static nets with mesh size  ¤ 220 mm 164 6. Kilowatt day system 6.1. During the 2012 management period, a Member State may manage its fishing effort allocation according to a kilowatt days system. Through that system it may authorise any vessel concerned to be present within the area for a maximum number of days which is different from that set out in Table I for any one of the groupings of fishing gears laid down in that Table, provided that the overall amount of kilowatt days corresponding to such a grouping is respected. 6.2. For a specific grouping of fishing gears, the overall amount of kilowatt days shall be the sum of all individual fishing efforts allocated to the vessels flying the flag of the Member State concerned and qualified for that specific grouping. Such individual fishing efforts shall be calculated in kilowatt days by multiplying the engine power of each vessel by the number of days at sea it would benefit from, according to Table I, if point 6.1 were not applied. 6.3. A Member State wishing to benefit from the system referred to in point 6.1 shall submit a request to the Commission, with reports in electronic format containing, for each grouping of fishing gears, the details of the calculation based on: (a) list of vessels authorised to fish by indicating their EU fishing fleet register number (CFR) and their engine power; (b) the number of days at sea for which each vessel would have initially been authorised to fish according to Table I and the number of days at sea which each vessel would benefit from in application of point 6.1. 6.4. On the basis of that request, the Commission shall assess whether the conditions referred to in point 6 are complied with and, where applicable, may authorise that Member State to benefit from the system referred to in point 6.1. 7. Allocation of additional days for permanent cessations of fishing activities 7.1. An additional number of days at sea on which a vessel may be authorised by its flag Member State to be present within the area when carrying on board any of the gears specified in point 2 may be allocated to a Member State by the Commission on the basis of permanent cessations of fishing activities that have taken place since 1 January 2004 either in accordance with Article 23 of Regulation (EC) No 1198/2006 or Regulation (EC) No 744/2008. Permanent cessations resulting from any other circumstances may be considered by the Commission on a case-by-case basis, following a written and duly motivated request from the Member State concerned. Such written request shall identify the vessels concerned and confirm, for each of them, that they shall never return to fishing activities. 7.2. The effort expended in 2003 measured in kilowatt days of the withdrawn vessels using a given gear grouping shall be divided by the effort expended by all vessels using that gear grouping during 2003. The additional number of days at sea shall be then calculated by multiplying the ratio so obtained by the number of days that would have been allocated according to Table I. Any part of a day resulting from that calculation shall be rounded to the nearest whole day. 7.3. Points 7.1 and 7.2 shall not apply where a vessel has been replaced in accordance with point 4.2 or when the withdrawal has already been used in previous years to obtain additional days at sea. 7.4. A Member State wishing to benefit from the allocations referred to in point 7.1 shall submit a request to the Commission, by 15 June 2012, with reports in electronic format containing for each grouping of fishing gears the details of the calculation based on: (a) lists of withdrawn vessels with their EU fishing fleet register number (CFR) and their engine power; (b) the fishing activity deployed by such vessels in 2003 calculated in days at sea by grouping of fishing gears concerned. 7.5. On the basis of such a request by a Member State the Commission shall, by means of implementing acts, allocate that Member State a number of days additional to that referred to in point 5 for that Member State. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 14(2). 7.6. During the 2012 management period, a Member State may re-allocate those additional numbers of days at sea to all or parts of the vessels remaining in fleet and qualified for the relevant grouping of fishing gears. 7.7. A Member State may not re-allocate in the 2012 management period any additional number of days resulting from a permanent cessation of activity previously allocated by the Commission, unless the Commission has taken a decision that reassesses those additional numbers of days on the basis of the current gear groupings and limitations in days at sea. Upon the Member State's request to reassess the number of days, the Member State is provisionally authorised to reallocate 50 % of the additional number of days, until the Commission takes its decision. 8. Allocation of additional days for enhanced scientific observer coverage 8.1. Three additional days on which a vessel may be present within the area when carrying on board any of the groupings of fishing gear specified in point 2 may be allocated between 1 February 2012 and 31 January 2013 to Member States by the Commission on the basis of an enhanced programme of scientific observer coverage in partnership between scientists and the fishing industry. Such a programme shall focus in particular on levels of discarding and on catch composition and go beyond the requirements on data collection, as laid down in Regulation (EC) No 199/2008 and Regulation (EC) No 665/2008 (1) for national programmes. 8.2. Observers shall be independent from the owner, the master of the fishing vessel and any crew member. 8.3. A Member State wishing to benefit from the allocations referred to in point 8.1 shall submit a description of its enhanced scientific observer coverage programme to the Commission for approval. 8.4. On the basis of that description, and after consultation with STECF, the Commission may, by means of implementing acts, allocate that Member State a number of days additional to that referred to in point 5 for that Member State and for the vessels, the area and gear concerned by the enhanced programme of observers. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 14(2). 8.5. If an enhanced scientific observer coverage programme submitted by a Member State has been approved by the Commission in the past and the Member State concerned wishes to continue its application without changes, it shall inform the Commission of the continuation of that programme 4 weeks before the beginning of the period for which the programme applies. CHAPTER IV MANAGEMENT 9. General obligation Member States shall manage the maximum allowable effort in accordance with Articles 26 to 35 of Regulation (EC) No 1224/2009. 10. Management periods 10.1. A Member State may divide the days present within the area set out in Table I into management periods of durations of 1 or more calendar months. 10.2. The number of days or hours for which a vessel may be present within the area during a management period shall be fixed at the discretion of the Member State concerned. 10.3. Where a Member State authorises vessels to be present within the area by hours, the Member State shall continue measuring the consumption of days as specified in point 3. Upon request by the Commission, the Member State shall demonstrate its precautionary measures taken to avoid an excessive consumption of days within the area due to a vessel terminating presences in the area that do not coincide with the end of a 24-hour period. CHAPTER V EXCHANGES OF FISHING EFFORT ALLOCATIONS 11. Transfer of days between fishing vessels flying the flag of a Member State 11.1. A Member State may permit any fishing vessels flying its flag to transfer days present within the area for which it has been authorised to another vessels flying its flag within the area, provided that the product of the days received by a vessel and its engine power in kilowatts (kilowatt days) is equal to or less than the product of the days transferred by the donor vessel and the engine power in kilowatts of that vessel. The engine power in kilowatts of the vessels shall be that recorded for each vessel in the EU fishing fleet register. 11.2. The total number of days present within the area transferred in accordance with point 11.1, multiplied by the engine power in kilowatts of the donor vessel, shall not be higher than the donor vessel's average annual days track record in the area as verified by the fishing logbook in the years 2001, 2002, 2003, 2004 and 2005 multiplied by the engine power in kilowatts of that vessel. 11.3. The transfer of days as described in point 11.1 shall be permitted only between vessels operating within the same gear grouping specified in point 2 and during the same management period. 11.4. On request from the Commission, Member States shall provide information on the transfers that have taken place. Formats of spreadsheet for the collection and transmission of information referred to in this point may be established by the Commission by means of implementing acts. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 14(2). 12. Transfer of days between fishing vessels flying the flag of different Member States Member States may permit transfer of days present within the area for the same management period and within the area between any fishing vessels flying their flags provided that points 4.2, 4.4, 5, 6 and 10 apply mutatis mutandis. Where Member States decide to authorise such a transfer, as a preliminary they shall notify the Commission before the transfer takes place, the details of the transfer, including the number of days transferred, the fishing effort and, where applicable, the fishing quotas relating thereto, as agreed between them. CHAPTER VI REPORTING OBLIGATIONS 13. Fishing effort report Article 28 of Regulation (EC) No 1224/2009 shall apply to vessels falling under the scope of this Annex. The geographical area referred to in that Article shall be understood as the ICES division VIIe. 14. Collection of relevant data Member States, on the basis of information used for the management of fishing days present within the area as set out in this Annex, shall collect on a quarterly basis the information about total fishing effort deployed within the area for towed gears and static gears and effort deployed by vessels using different types of gear in the area. 15. Communication of relevant data Upon request from the Commission, Member States shall make available to the Commission a spreadsheet with data specified in point 14 in the format specified in Tables II and III by sending it to the appropriate electronic mailbox address, which shall be communicated to the Member States by the Commission. Member States shall, upon the Commission's request, send to the Commission detailed information on effort allocated and consumed covering all or parts of the 2011 and 2012 management periods, using the data format specified in Tables IV and V. Table II Reporting format kW-day information by year Member State Gear Year Cumulative effort declaration (1) (2) (3) (4) Table III Data format kW-day information by year Name of field Maximum number of characters/digits Alignment (2) L(eft)/R(ight) Definition and comments (1) Member State 3 Member State (Alpha-3 ISO code) in which the vessel is registered (2) Gear 2 One of the following gear types: BT = beam trawls  ¥ 80 mm GN = gillnet < 220 mm TN = trammel net or entangling net < 220 mm (3) Year 4 Either 2006 or 2007 or 2008 or 2009 or 2010 or 2011 or 2012 (4) Cumulative effort declaration 7 R Cumulative amount of fishing effort expressed in kilowatt days deployed from 1 January until 31 December of the year Table IV Reporting format for vessel-related information Member State CFR External marking Length of management period Gear notified Days eligible using notified gear(s) Days spent with notified gear(s) Transfer of days No 1 No 2 No 3 ¦ No 1 No 2 No 3 ¦ No 1 No 2 No 3 ¦ (1) (2) (3) (4) (5) (5) (5) (5) (6) (6) (6) (6) (7) (7) (7) (7) (8) Table V Data format for vessel-related information Name of field Maximum number of characters/digits Alignment (3) L(eft)/R(ight) Definition and comments (1) Member State 3 Member State (Alpha-3 ISO code) in which vessel is registered (2) CFR 12 EU fishing fleet register number (CFR) Unique identification number of a fishing vessel Member State (Alpha-3 ISO code) followed by an identifying series (9 characters). Where a series has fewer than 9 characters, additional zeros must be inserted on the left hand side (3) External marking 14 L Under Regulation (EEC) No 1381/87 (4) Length of management period 2 L Length of the management period measured in months (5) Gears notified 2 L One of the following gear types: BT = beam trawls  ¥ 80 mm GN = gillnet < 220 mm TN = trammel net or entangling net < 220 mm (6) Special condition applying to notified gear(s) 3 L Number of days for which the vessel is eligible under Annex IIC for the choice of gears and length of management period notified (8) Days spent with notified gear(s) 3 L Number of days the vessel actually spent present within the area and using a gear corresponding to gear notified during the notified management period (9) Transfers of days 4 L For days transferred indicate  number of days transferred and for days received indicate + number of days transferred (1) Commission Regulation (EC) No 665/2008 of 14 July 2008 laying down detailed rules for the application of Council Regulation (EC) No 199/2008 concerning the establishment of a Community framework for the collection, management and use of data in the fisheries sector and support for scientific advice regarding the Common Fisheries Policy (OJ L 186, 15.7.2008, p. 3). (2) Information relevant for transmission of data by fixed-length formatting. (3) Information relevant for transmission of data by fixed-length formatting.